DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 4-17 are pending.

Response to Arguments
Applicant's arguments filed  13 December 2021 have been fully considered but they are not persuasive. 
Regarding Clam 1.  Applicant states that Amirparviz (US 2013/0242392) in view of Kim (US 2015/0160467) does not teach or suggest:
“when a refractive index of the microlens array is great than a refractive index of the filled layer, the display mode switching element has a focal power”.
	The Examiner respectfully disagrees with Applicant’s statements.  Amirparviz teaches a display source 240 generating light that is incident on a waveguide 205 , the incident light propagates through the waveguide and it exited toward the eye of a user 201.  Amirparviz does not teach the claimed microlens array. 
Kim teaches a microlens array 300 used in a 2D/3D switching device.  Kim further teaches:
[0042] As illustrated in FIG. 4, the switchable lens device 300 includes a first film 320 and a lens cell LCC provided on one surface of the first film 320.  The lens cell LCC includes a first lens layer 330 having convex surfaces 330a and a second lens layer 340 provided between the convex surfaces 330a of the first lens layer.

	The first lens layer 330, having convex surface 330a, is construed as the microlens array.  The second lens layer 340 is construed as the filled layer.  The 
 [0045] The first lens layer 330 of the lens cell LCC has a first refractive index `ne` and a second refractive index `no` depending on the direction of the liquid crystal molecules because of refractive index anisotropy of the liquid crystal molecules.  More specifically, the first lens layer 330 has the first refractive index `ne` in the long axis direction of the liquid crystal molecules, but has the second refractive index `no`, which is smaller than the first refractive index `ne`, in the short axis direction of the liquid crystal molecules.

	In the case where the incoming light sees the microlens array index of refraction as “ne” and the filler layer as “no” the convex boundary of the microlens causes the light to be bent towards a convergence point.  This case Is illustrated by Kim in Figure 6 (3D Mode).  When light is bent toward or away from convergence there is focal power, positive focal power if bending toward and negative focal power if diverging.  Similarly, Figure 6 (2D Mode) illustrates the situation where the incoming light sees the same index of refraction “no” in the microlens array and the filled layer.  There is no bending of the light, so there is no focal power. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “when a refractive index of the microlens array is great than a refractive index of the filled layer” should read “when a refractive index of the microlens array is greater than a refractive index of the filled layer”.  For compact prosecution the limitation is construed “when a refractive index of the microlens array is greater than a refractive index of the filled layer“.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Amirparviz (US 2013/0242392) in view of Kim (US 2015/0160467).  All reference is to Amirparviz unless indicated otherwise.

Regarding Claim 1 (Currently Amended), Amirparviz teaches a display system comprising:
an optical waveguide [fig. 2 @205], having a first surface [fig. 2 @lower side of 205] and a second surface [fig. 2 @upper side of 205] parallel to the first surface, 
the first surface [fig. 2 @205 (lower)] comprising a light incident surface [fig. 2 @220] and a light exit surface [fig. 2 @225], wherein 
an incident light entering on the light incident surface [fig. 2 @P1] is emitted from the light exit surface after propagating through the optical waveguide [fig. 2 illustrates P1 incident, propagating, and exiting 205];
an optical element [fig. 2 @210] formed on the light exit surface [fig. 2 illustrates the claimed structure],
a display source system [fig. 2 @240] for emitting light towards the light incident surface [fig. 2 @260] to provide a display image for the display system [¶0020] 
Amirparviz does not teach the optical element comprising a microlens array formed on the light exit surface and a filled layer formed on the microlens array, wherein the microlens array has two different refractive indices corresponding to S polarized and P polarized light, the filled layer having a smaller one of the two different refractive indices, when a refractive index of the microlens array is great than a refractive index of the filled layer, the display mode switching element has a focal power, the display source system capable of capable of switching between S polarization and P polarization
Kim teaches the optical element [fig. 4 @300] comprising 
a microlens array [fig. 4 @330] formed on a light exit surface [fig. 6 illustrates 330 first element to receive light from 200 light exit surface] and 
a filled layer [figs. 4 and 6 @340] formed on the microlens array [fig. 4 teaches 340 disposed on 330], wherein 
the microlens array [fig. 4 @330] has two different refractive indices [¶0048, “As described above, the first lens layer 330 has the first refractive index `ne` and the second refractive index `no`”] corresponding [fig. 6 illustrates S-polarized light (z axis polarized) interacting with ‘no’ and P polarized light (x axis polarized) interacting with ‘ne’] to S polarized and P polarized light [¶0013, “In another aspect of the present invention, a 2D/3D image display device may, for example, include a display panel that displays an image using light linearly polarized in a first direction; a polarization control unit that selectively switches light of the first direction to light linearly polarized in a second direction substantially orthogonal to the first direction”;  Figure 6 illustrates first linearly polarized light emitted from 100 with the axis of polarization in the z direction (coming out of the plane of figure 6) and second linearly polarized light exiting 200 having the axis of polarization in the x direction (in the plane of figure 6).  It is well known in the field of optics that linearly polarized light with a polarization axis perpendicular to the plane of incidence have S-Polarization and when the axis of planarization is parallel to the plane of incidence have P-Polarization.  The (figure 6) light linearly polarized in the z direction has its axis of polarization perpendicular to the x-y plane of incidence and is characterized as S-Polarization.  The (figure 6) light linearly polarized in the x direction is parallel to the x-y plane of incidence and is characterized as P-Polarization], 
the filled layer [¶0048, “As described above, …the second lens layer 340 has the second refractive index `no`”] having a smaller one [¶0045 teaches fig. 4 @340 (no) is smaller than ne] of the two different refractive indices [fig. 4 @330 (ne/no)],
when a refractive index [ne] of the microlens array [fig. 4 @330] is greater [¶0045 teaches ne >no] than a refractive index [fig. 4 @no] of the filled layer [fig. 4 @340] the display mode switching element [fig. 4 @300] has a focal power [focal power is defined as “a measure of the ability of a lens, mirror, prism, or optical system to converge a parallel beam of light; equals the reciprocal of the focal length”, fig. 6 @3D Mode illustrates a condition in which, to the entering light, the microlens array 330 has an index of refraction of “ne” which is greater than the index of refraction “no” of the filled layer 340. The incoming light is bent towards convergence point P which from the definition means the display mode switching element has a focal power.  Conversely, fig. 6 @2D Mode illustrates the case where the incoming light sees the microlens array and the filled layer having the same index of refraction “no”.  In this case the light is not bent toward a convergence point, the focal power is 0 or no focal power], and
a display source system [fig. 6 @100 and 200] for emitting linearly polarized light [¶0030, “light incident on the display panel 100 in either a horizontal or vertical direction is linearly polarized in a direction about 90 degree to the light absorption axis of the incident light and then comes out of the display panel 100”] capable of switching between S polarization [fig. 6 @2D mode illustrates emission of S polarized light from 200] and P polarization [fig. 6 @3D mode illustrates emission of P polarized light from 200], 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the optical components, including a birefringent material, in the microlens, for switching between S polarized image light and P polarized image 

Regarding Claim 4 (Previously Presented), Amirparviz in view of Kim teaches the display system according to Claim 1, wherein
 the microlens array [Kim: fig. 4 @330] has a first refractive index [no] and a second refractive index [ne] corresponding to the S polarized light and the P polarized light, respectively [Kim: fig. 6 illustrates S-polarized light interacting with no and P polarized light interacting with ne], 
the filled layer [Kim: fig. 4 @340] has the first refractive index [no], and the second refractive index is greater than the first refractive index [Kim: ¶0045 teaches ne > no]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a birefringent material corresponding to S-polarized light and P-polarized light into a microlens array, as taught by Kim, into the display system taught by Amirparviz, in order to display 2D light using S-polarized light and display 3D image data using P-polarized light (Kim: ¶0013).

Regarding Claim 6 (Previously Presented), Amirparviz in view of Kim teaches the display system according to Claim 1, wherein 
the microlens array [Kim: fig. 4 @330] has a first refractive index [Kim: ‘no’] and a second refractive index [Kim: ‘ne’] corresponding to the short axis of the liquid crystal molecules oriented in the z-axis direction [Kim: ¶0045, “the short axis  long axis of the liquid crystal molecules oriented in the x-axis direction [¶0045, the long axis of the liquid crystal molecules is oriented in the horizontal direction (x-axis direction in FIG. 4)”], respectively, the filled layer [Kim: fig. 4 @340] has the first refractive index and the second refractive index is greater than the first refractive index [Kim: ¶0045 teaches no < ne, and ne > no]
Amirparviz in view of Kim does not teach the short axis of the liquid crystal is oriented in the x-axis direction which corresponds to P-polarized light and the long axis of the liquid crystal is oriented in the z-axis direction which corresponds to S-polarized light
Kim further teaches [¶0044, “The first lens layer 330 of the lens cell LCC may be formed by curing photo-curable liquid crystals in a state where the UV-curable liquid crystals are orientated in a vertical direction.
Before the application was filed it would have been obvious to one of ordinary skill in the art to form photo-curable liquid crystals in a state where the long axis of the liquid crystals are orientated in a horizontal direction, in order to transmit P-polarized light in the 2D mode and view S-polarized light in the 3D mode.

Regarding Claim 8 (Original), Amirparviz in view of Kim teaches the teaches the display system according to Claim 1, wherein 
the microlens array [Kim: fig. 4 @330] is composed of a birefringent material [¶0044], “The first lens layer 330 of the lens cell LCC may be formed by curing photo-

Regarding Claim 9 (Original), Amirparviz in view of Kim teaches the display system according to Claim 1, wherein 
the optical waveguide is composed of a silicon-based optical waveguide material or a polymer optical waveguide material [¶0021, “Waveguide 205 may be fabricated of a variety of materials such as glass, quartz, optical grade plastic … or otherwise”].

Regarding Claim 10 (Original), Amirparviz in view of Kim teaches the display system according to Claim 1, wherein 
the display source system [fig. 2 @240] comprises a micro display [ ¶0020 teaches display 245; 245 is construed as micro based on very small form factor as illustrated by fig. 7] for generating the display image.

Regarding Claim 11 (Original), Amirparviz in view of Kim teaches the display system according to Claim 10, wherein 
the display source system [fig. 2 @240] further comprises an image rendering unit [¶0044, “CGI light 260 may be generated by one or two CGI engines (not illustrated) coupled to a respective display source 240”] for outputting a to the micro display [fig. 2 @245 which is part of 240].

Regarding Claim 12 (Original), Amirparviz in view of Kim teaches the display system according to Claim 10, wherein 
the display source system [fig. 2 @240] further comprises a projection system [fig. 2 @255] for converging light [¶0030 teaches 255 collimates image light collimating stops the divergence of the image light which is equivalent to converging the image] emitted by the micro display [fig. 2 @245] and then projecting in a direction of the light incident surface [fig. 2 @P1 towards area 220 of 205].

Regarding Claim 13 (Original), Amirparviz in view of Kim teaches the display system according to Claim 12, wherein 
the display source system [fig. 2 @240] further comprises 
a polarization switching element for changing a polarization state of light entering the optical waveguide [fig. 2 @255 is a polarizer that polarizes the light entering the optical waveguide; Kim: fig. 6 @200 teaches a polarizing switching device].

Regarding Claim 14 (Original), Amirparviz in view of Kim teaches the display system according to Claim 13, wherein 
the display source system [fig. 2 @240 and Kim: fig. 6 @100 and 200] further comprises 
a control unit [Kim: fig. 3B @electrical source] for controlling at least the polarization switching element [fig. 2 @255 and Kim: fig. 3B @200] to change the polarization state of light [Kim: ¶0040 teaches controlling the polarization state by controlling the electric field] and entering the optical waveguide [fig. 2 @P1 teaches output of 240 enters 205].

Regarding Claim 16 (New), Amirparviz in view of Kim teaches the display system according to Claim 1, wherein 
the incident light [fig. 2 @260] enters perpendicular to the light incident surface, and is emitted from the light exit surface in a direction perpendicular to the light exit surface after propagated through the optical waveguide [fig. 2 illustrates claimed light path].

Regarding Claim 17 (New), Amirparviz in view of Kim teaches the display system according to Claim 16, wherein
the incident light is propagated through the optical waveguide in a direction [the means of propagation is total internal reflection; the direction of propagation is “horizontally from the incident surface (fig. 2 @235) to one of the exit reflectors (fig. 2 @230)] parallel to the first surface [horizontal is parallel to upper surface of fig. 2 @205] after reflected by an incident reflection surface disposed at a region in the optical waveguide corresponding to the light incident surface [fig. 2 @235], and 
then is emitted in a direction perpendicular [fig. 2 illustrates the claimed direction of exit] to the light exit surface [fig. 2 @255] after reflected by a plurality of mutually parallel exit reflection surfaces [fig. 2 @230] disposed in a region of the optical waveguide corresponding to the light exit surface [fig. 2 @255], wherein 
any of the plurality of exit reflection surfaces [fig. 2 @230] and the incident reflection surface [fig. 2 @235] form mirror images of each other [Merriam-Webster defines mirror image as “something that has its parts reversely arranged in comparison with another similar thing”, reflector 235 and each reflector 239 comprise similarly inclined surfaces that are reversed about the vertical axis].


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Amirparviz in view of Kim and Martinez (US 2017/0357090).  All reference is to Amirparviz unless indicated otherwise.

Regarding Claim 5 (Previously Presented), Amirparviz in view of Kim teaches the display system according to Claim 4, further comprising 
a linear polarizer [¶0024 teaches linear in and linear out construe 215 as a linear polarizer; fig. 2 @215] formed on the second surface of the waveguide [fig. 2 upper surface of 205] to merely allow second polarized light [¶0024, “Polarizer 215 operates to polarize the non-polarized ambient light 265 into polarized ambient light 265 having a polarization P2 that is substantially orthogonal to the polarization P1 of image to pass there through [fig. 2 illustrates only light polarized in the P2 direction is transmitted]
Amirparviz in view of Kim does not teach the second polarization (P2) is S-polarization
Martinez teaches a polarizer that passes only S-polarizes light [¶0041, “Output coupler 504 includes a set of four reflective polarizing surfaces, although a different number of reflective surfaces is possible in other embodiments; other embodiments, for instance, can use more than four or less than four reflective polarizing surfaces.  Each polarizing surface has one of two polarization states: s-polarized and p-polarized”] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to dispose an S polarization filter, as taught by Martinez, into the external light path of the device taught by Amirparviz in view of Kim in order that the external light passed through the display switching device can be viewed when the image light is S-polarized (2D mode).

Regarding Claim 7 (Previously Presented), Amirparviz in view of Kim teaches the display system according to Claim 6, further comprising 
a linear polarizer [¶0024 teaches linear in and linear out construe 215 as a linear polarizer; fig. 2 @215] formed on the second surface of the waveguide [fig. 2 upper surface of 205] to merely allow second polarized light [¶0024, “Polarizer 215 operates to polarize the non-polarized ambient light 265 into polarized ambient light 265 having a polarization P2 that is substantially orthogonal to the polarization P1 of image to pass there through [fig. 2 illustrates only light polarized in the P2 direction is transmitted]
Amirparviz in view of Kim does not teach the second polarization (P2) is P-polarization
Martinez teaches a polarizer that passes only P-polarizes light [¶0041, “Output coupler 504 includes a set of four reflective polarizing surfaces, although a different number of reflective surfaces is possible in other embodiments; other embodiments, for instance, can use more than four or less than four reflective polarizing surfaces.  Each polarizing surface has one of two polarization states: s-polarized and p-polarized”] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to dispose an P-polarization filter, as taught by Martinez, into the external light path of the device taught by Amirparviz in view of Kim in order that the external light passed through the display switching device can be viewed when the image light is P-polarized (3D mode).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Amirparviz in view of Kim and Hogan (US 2016/0163275).  All reference is to Amirparviz unless indicated otherwise.

Regarding Claim 15 (Original), Amirparviz in view of Kim teaches the display system according to Claim 11
 a control unit for controlling at least the image rendering unit to output the corresponding display image signal to the micro display
Hogan teaches a control unit [fig. 1 @104] for controlling at least the image rendering unit [¶0046, “Embodiments of the LPSG 100 may implement several features of the FPGA 104 to accelerate image rendering”] to output the corresponding display image signal [fig. 1 from 104 to 136 to 152] to the micro display [fig. 1 @152]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a field-programmable gate array to control symbol and video image rendering and drive a micro display, as taught by Hogan, into the display device taught by Amirparviz in view of Kim in order to optimize the display of symbology on the micro display [Hogan: ¶0020].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1900.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694      

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694